Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-9, 11, 13, 14, 16, 18-22, 24 and 26 are pending and have been rejected. 

Examiner’s Note: The Examiner encourages Applicant to conduct a telephonic interview in order to expedite the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Alizadeh-Shabdiz et al. (U.S. Publication 2015/0020195), hereinafter ‘Alizadeh-Shabdiz’.

	As to claims 1, 16 & 26, Alizadeh-Shabdiz discloses a method and an apparatus implemented at a network node, comprising:  	one or more processors (Alizadeh-Shabdiz, see [0034], one or more processors); and 	one or more memories comprising computer program codes, 	the one or more memories and the computer program codes configured to, with the one or more processors (Alizadeh-Shabdiz, see [0034], the executable instructions can be maintained in one or more memories of the electronic devices (e.g., servers), on other types of electronic-device readable media, coupled to the processors), cause the apparatus at least to: 	determining identification information of a service instance according to a profile of the service instance registered at the network node (Alizadeh-Shabdiz, see [0033], a service provider maps the network address of the user's device against a database of stored profiles that maintain associations between network addresses and attribute);  	resolving address information of the service instance based at least in part on the identification information (Alizadeh-Shabdiz, see [0033], a service provider can obtain information by knowing a network address associated with the user's device); and  	storing the address information in the profile of the service instance (Alizadeh-Shabdiz, see [0033], database of stored profiles that maintain associations between network addresses and attributes. See [0057], the mapping/translating software module stores a record (e.g., an IP record) that includes an association between the network address and the one or more place attributes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-7, 9, 11, 13, 16, 18-20, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh-Shabdiz et al. (U.S. Publication 2015/0020195), hereinafter ‘Alizadeh-Shabdiz’ in view of Lee et al. (U.S. Publication 2017/0303259), hereinafter ‘Lee’.
 	As to claim 2, Alizadeh-Shabdiz discloses everything disclosed in claim 1, is silent to wherein the identification information comprises at least one of the following: a full qualified domain name; a uniform resource identifier; and a uniform resource locator. 	However, Lee discloses wherein the identification information comprises at least one of the following: a full qualified domain name; a uniform resource identifier; and a uniform resource locator (Lee, see [0084-0085] and [0089], network slice selection function (NSSF) output parameter includes information of a fully qualified domain name (FQDN) or an IP address of a selected new serving AMF and an FQDN or an IP address of a selected serving NF repository function (NRF) for a selected network slice instance can be considered as the output parameter of the NSSF). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizadeh-Shabdiz in view of Lee in order to further modify the method for associating attributes with network addresses from the teachings of Alizadeh-Shabdiz with the method of network slicing from the teachings of Lee.
 	One of ordinary skill in the art would have been motivated because it would allow selecting a network slice instance and a network function instance for providing a network service to a user equipment (Lee – Paragraph 0002).
 	As to claim 4, Alizadeh-Shabdiz discloses everything disclosed in claim 1, but is silent to wherein the determination of the identification information of the service instance according to the profile of the service instance comprises at least one of the follows: retrieving the identification information of the service instance from the profile of the service instance; and constructing the identification information of the service instance based at least in part on the profile of the service instance. 	However, Lee discloses wherein the determination of the identification information of the service instance according to the profile of the service instance comprises at least one of the follows: retrieving the identification information of the service instance from the profile of the service instance (Lee, see [0316-0317], based on the profile of the NF and the type of the requester NF, the NRF determines whether the requester NF is allowed to discover the expected NF instances, wherein the information of the discovered NF instances include IP address of the expected NF instances); and constructing the identification information of the service instance based at least in part on the profile of the service instance. 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizadeh-Shabdiz in view of Lee in order to further modify the method for associating attributes with network addresses from the teachings of Alizadeh-Shabdiz with the method of network slicing from the teachings of Lee.
 	One of ordinary skill in the art would have been motivated because it would allow selecting a network slice instance and a network function instance for providing a network service to a user equipment (Lee – Paragraph 0002).
 	As to claim 5, Alizadeh-Shabdiz discloses everything disclosed in claim 1, but is silent to wherein the determination of the identification information of the service instance is triggered by at least one of the following requests: a registration request of the service instance from a service provider; and a discovery request from a service consumer for a service provided at least by the service instance. 	However, Lee discloses wherein the determination of the identification information of the service instance is triggered by at least one of the following requests: a registration request of the service instance from a service provider; and a discovery request from a service consumer for a service provided at least by the service instance (Lee, see [0317], the NRF determines the discovered NF instances and provides the information of a set of discovered NF instances to the Requester via NF Discovery Response message).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizadeh-Shabdiz in view of Lee in order to further modify the method for associating attributes with network addresses from the teachings of Alizadeh-Shabdiz with the method of network slicing from the teachings of Lee.
 	One of ordinary skill in the art would have been motivated because it would allow selecting a network slice instance and a network function instance for providing a network service to a user equipment (Lee – Paragraph 0002).

 	As to claim 6, Alizadeh-Shabdiz discloses everything disclosed in claim 1, checking reachability of the service instance based at least in part on the address information of the service instance (Alizadeh-Shabdiz, see [0033], a service provider maps the network address of the user's device against a database of stored profiles that maintain associations between network addresses and attribute).
 	As to claim 7, Alizadeh-Shabdiz discloses everything disclosed in claim 1, updating the address information of the service instance by periodical resolution of the address information of the service instance. 	However, Lee discloses updating the address information of the service instance by periodical resolution of the address information of the service instance (Lee, see [0238], the uninterrupted user experience of a service, including the cases where the IP address change). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizadeh-Shabdiz in view of Lee in order to further modify the method for associating attributes with network addresses from the teachings of Alizadeh-Shabdiz with the method of network slicing from the teachings of Lee.
 	One of ordinary skill in the art would have been motivated because it would allow selecting a network slice instance and a network function instance for providing a network service to a user equipment (Lee – Paragraph 0002). 	As to claim 9, Alizadeh-Shabdiz discloses everything disclosed in claim 1, but is silent to receiving a discovery request of a service from a service consumer, wherein the service instance is able to provide the service; generating a discovery result based at least in part on the discovery request, wherein the discovery result comprises at least the address information of the service instance, and wherein the discovery result further comprises the identification information of the service instance. 	However, Lee discloses receiving a discovery request of a service from a service consumer, wherein the service instance is able to provide the service (Lee, see [0161], the NRF supports a service discovery function. In response to an NF discovery request received from a network function instance, the NRF provides information about the discovered network function instance to the network function instance that requests NF discovery); generating a discovery result based at least in part on the discovery request, wherein the discovery result comprises at least the address information of the service instance, and wherein the discovery result further comprises the identification information of the service instance (Lee, see [0316], the NRF authorizes the NF Discovery Request and based on the profile of the expected NF and the type of the requester NF, the NRF determines whether the requester NF is allowed to discover the expected NF instances, wherein the the information of the discovered NF instances include, IP address of the expected NF instances). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizadeh-Shabdiz in view of Lee in order to further modify the method for associating attributes with network addresses from the teachings of Alizadeh-Shabdiz with the method of network slicing from the teachings of Lee.
 	One of ordinary skill in the art would have been motivated because it would allow selecting a network slice instance and a network function instance for providing a network service to a user equipment (Lee – Paragraph 0002).


 	As to claim 11, Alizadeh-Shabdiz in view of Lee discloses everything disclosed in claim 9. Lee further dislcoses wherein the discovery result further comprises: address information of one or more other service instances which are registered at the network node and able to provide the service, and identification information of the one or more other service instances (Lee, see [0211], the communication apparatus enables the source-network function instance receiving a selectable NFI list from the serving NRF corresponding to the selected network slice instance to select the network function instance and to forward information about the selected network function instance to the serving NRF).
 	As to claim 13, Alizadeh-Shabdiz in view of Lee discloses everything disclosed in claim 11. Lee further discloses sorting the service instance and the one or more other service instances in the discovery result according to the respective priorities thereof (Lee, see [0209], the communication apparatus selects the network function instance to be allocated to the UE based on a logical network identifier indicating the selected network slice instance and a type of a network function indicating a role of the corresponding network function instance, wherein the communication apparatus selects a single network function instance per type of a network function from among the plurality of network function instances included in the selected network slice instance. See [0306], in order to access to a requested type NF, the requester NF initiates the NF discovery by providing the type of the NF (e.g. SMF, PCF) and other service parameters e.g. slicing related information to discover the target NF).
 	As to claim 18, Alizadeh-Shabdiz discloses a method implemented at a service consumer, comprising:  	wherein the address information of the service instance is resolved by the network node based at least in part on identification information of the service instance (Alizadeh-Shabdiz, see [0033], a service provider can obtain information by knowing a network address associated with the user's device). 	Alizadeh-Shabdiz is silent to transmitting a discovery request of a service to a network node; and  	receiving a discovery result based at least in part on the discovery request from the network node, wherein the discovery result comprises at least address information of a service instance which is registered at the network node and able to provide the service, 	However, Lee discloses transmitting a discovery request of a service to a network node  (Lee, see [0319], the requester sends NF Discovery Request to NRF, including: NF type of the expected NF, the Remote PLMN ID are included in the NF Discovery Request); and  	receiving a discovery result based at least in part on the discovery request from the network node, wherein the discovery result comprises at least address information of a service instance which is registered at the network node and able to provide the service (Lee, see [0321], the NRF in serving PLMN provides the information of a set of the discovered NF Instance(s) in NF Discovery Response message) 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizadeh-Shabdiz in view of Lee in order to further modify the method for associating attributes with network addresses from the teachings of Alizadeh-Shabdiz with the method of network slicing from the teachings of Lee.
 	One of ordinary skill in the art would have been motivated because it would allow selecting a network slice instance and a network function instance for providing a network service to a user equipment (Lee – Paragraph 0002).

 	As to claim 19, Alizadeh-Shabdiz in view of Lee discloses everything disclosed in claim 18. Lee further discloses wherein the discovery result further comprises the identification information of the service instance (Lee, see [0161], the NRF supports a service discovery function. In response to an NF discovery request received from a network function instance, the NRF provides information about the discovered network function instance to the network function instance that requests NF discovery). 	As to claim 20, Alizadeh-Shabdiz in view of Lee discloses everything disclosed in claim 19. Lee further discloses wherein the identification information comprises at least one of the following: a full qualified domain name; a uniform resource identifier; and a uniform resource locator (Lee, see [0084-0085] and [0089], network slice selection function (NSSF) output parameter includes information of a fully qualified domain name (FQDN) or an IP address of a selected new serving AMF and an FQDN or an IP address of a selected serving NF repository function (NRF) for a selected network slice instance can be considered as the output parameter of the NSSF).
 	As to claim 22, Alizadeh-Shabdiz in view of Lee discloses everything disclosed in claim 18. Lee further discloses wherein the discovery result further comprises: address information of one or more other service instances which are registered at the network node and able to provide the service, and identification information of the one or more other service instances (Lee, see [0316], the NRF authorizes the NF Discovery Request and based on the profile of the expected NF and the type of the requester NF, the NRF determines whether the requester NF is allowed to discover the expected NF instances, wherein the information of the discovered NF instances include, IP address of the expected NF instances).

 As to claim 24, Alizadeh-Shabdiz in view of Lee discloses everything disclosed in claim 22. Lee further discloses wherein the service instance and the one or more other service instances in the discovery result are sorted according to the respective priorities thereof, and wherein the respective priorities are based at least in part on the corresponding address information of the service instance and the one or more other service instances (Lee, see [0209], the communication apparatus selects the network function instance to be allocated to the UE based on a logical network identifier indicating the selected network slice instance and a type of a network function indicating a role of the corresponding network function instance, wherein the communication apparatus selects a single network function instance per type of a network function from among the plurality of network function instances included in the selected network slice instance. See [0306], in order to access to a requested type NF, the requester NF initiates the NF discovery by providing the type of the NF (e.g. SMF, PCF) and other service parameters e.g. slicing related information to discover the target NF). 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh-Shabdiz et al. (U.S. Publication 2015/0020195), hereinafter ‘Alizadeh-Shabdiz’ in view of Raleigh et al. (U.S. Publication 2010/0192212), hereinafter ‘Raleigh.
 	As to claim 3, Alizadeh-Shabdiz discloses everything disclosed in claim 1, but is silent to wherein the address information comprises one or more physical addresses. 	However, Raleigh discloses wherein the address information comprises one or more physical addresses (Raleigh, see [0083], the central provider network generally includes the Media Access Control (MAC) and the various networking functions that can be implemented to perform authentication, authorization and access control, and to route traffic to a network that connects to the control plane servers). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizadeh-Shabdiz in view of Raleigh in order to further modify the method for associating attributes with network addresses from the teachings of Alizadeh-Shabdiz with the method of services policy communication system.
 	One of ordinary skill in the art would have been motivated because it would allow to access network required to connect the device to other networks (Raleigh – Paragraph 0083).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh-Shabdiz et al. (U.S. Publication 2015/0020195), hereinafter ‘Alizadeh-Shabdiz’ in view of Dao et al. (U.S. Publication 2018/0199398), hereinafter ‘Dao.
 	As to claim 8, Alizadeh-Shabdiz discloses everything disclosed in claim 1, but is silent to adjusting a priority of the service instance based at least in part on the address information of the service instance. 	However, Dao discloses adjusting a priority of the service instance based at least in part on the address information of the service instance (Dao, see [0279-0280], priority can be set to either lower or higher priority).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizadeh-Shabdiz in view of Dao in order to further modify the method for associating attributes with network addresses from the teachings of Alizadeh-Shabdiz with the method of session management of a communications network from the teachings of Dao.
 	One of ordinary skill in the art would have been motivated because it would allow managing packet data unit sessions in a network (Dao – Paragraph 0003).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh-Shabdiz et al. (U.S. Publication 2015/0020195), hereinafter ‘Alizadeh-Shabdiz’ in view of Lee et al. (U.S. Publication 2017/0303259), hereinafter ‘Lee’ and Raleigh et al. (U.S. Publication 2010/0192212), hereinafter ‘Raleigh.
 	As to claim 14, Alizadeh-Shabdiz in view of Lee discloses everything disclosed in claim 11. Lee further discloses and transmitting the discovery result to the service consumer (Lee, see [0319], the requester sends NF Discovery Request to NRF, including: NF type of the expected NF, the Remote PLMN ID are included in the NF Discovery Request). 	Alizadeh-Shabdiz in view of Lee is silent to removing at least one service instance from the discovery result based at least in part on a predefined configuration; 	However, Raleigh discloses removing at least one service instance from the discovery result based at least in part on a predefined configuration (Raleigh, see [0435], the information is filtered to remove information thought to be sensitive but still transmits service usage information needed for monitoring network services or other important parameters); 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizadeh-Shabdiz in view of Lee and Raleigh in order to further modify the method for associating attributes with network addresses from the teachings of Alizadeh-Shabdiz with the method of network slicing from the teachings of Lee and the method of services policy communication system.
 	One of ordinary skill in the art would have been motivated because it would allow to access network required to connect the device to other networks (Raleigh – Paragraph 0083). 	As to claim 21, Alizadeh-Shabdiz in view of Lee discloses everything disclosed in claim 18, but is silent to wherein the address information comprises one or more physical addresses. 	However, Raleigh discloses wherein the address information comprises one or more physical addresses (Raleigh, see [0083], the central provider network generally includes the Media Access Control (MAC) and the various networking functions that can be implemented to perform authentication, authorization and access control, and to route traffic to a network that connects to the control plane servers). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizadeh-Shabdiz in view of Lee and Raleigh in order to further modify the method for associating attributes with network addresses from the teachings of Alizadeh-Shabdiz with the method of network slicing from the teachings of Lee and the method of services policy communication system.
 	One of ordinary skill in the art would have been motivated because it would allow to access network required to connect the device to other networks (Raleigh – Paragraph 0083).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2018/0199279, which describes selecting an access and mobility management function in a mobile communication system.
U.S. Publication 2018/0227871, which describes user equipment registration method for network slice selection and network controller and network communication system using the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443